Citation Nr: 1404380	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Evaluation of a left ear hearing loss disability, currently rated noncompensable.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right ear hearing loss disability.  

3.  Entitlement to service connection for a right ear hearing loss disability.  

4.  Entitlement to service connection for residuals of a pilonidal cyst.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder, to include as secondary to exposure to agent orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript is of record.  

A review of the Virtual VA and VBMS electronic claims files reveals additional documents, including VA treatment records.  The VA treatment records and the documents are not pertinent to the present appeal.

The issues of entitlement to a compensable evaluation for the service-connected left ear hearing loss disability, service connection for a right ear hearing loss disability, service connection for residuals of a pilonidal cyst, and whether new and material evidence has been received to reopen the claim of service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final May 2004 rating decision, the RO denied service connection for a right ear hearing loss disability on the basis that there was no evidence of a current hearing loss disability.

2.  Evidence added to the record since the May 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right ear hearing loss disability and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the May 2004 rating decision to reopen this claim of service connection for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss disability, and, to that extent only, the claim is granted. 


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

In regard to the evaluation of the noncompensable service-connected left ear hearing loss disability, the Veteran indicated at the July 2012 hearing that his left ear hearing loss had worsened since the October 2010 VA examination.  As such, a new examination to determine the current severity of the left ear hearing loss disability is necessary.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

In regard to the right ear hearing loss disability, the Veteran was most recently afforded a VA examination in October 2010.  The examiner opined that the Veteran's hearing loss was not caused by or a result of service because the Veteran's hearing in his right ear was within normal limits at separation from service and in February 1977, September 1978, July 1979, and November 1980.  The February 1977 audiogram, however, showed evidence of impaired hearing not rising to the level of a hearing loss disability for VA purposes at 4000 Hz.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, the rationale is inadequate and a clarifying opinion is necessary to determine the nature and etiology of the right ear hearing loss disability.  

In regard to the residuals of a pilonidal cyst, the Veteran contends that his pre-existing pilonidal cyst was aggravated by service.  A pilonidal cyst was noted at entry into service and his service treatment records include a November 1967 clinical record cover sheet that described the pilonidal cyst as chronic and recurrent.  The medical personnel also noted that it was aggravated by service.  The Veteran has not received an examination to determine nature and likely etiology of any claimed residuals from the pilonidal cyst, and therefore, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in a rating decision dated in March 2010, the RO denied the application to reopen a claim of service connection for a skin disorder, to include as secondary to exposure to agent orange.  Subsequently, in June 2010, the Veteran submitted an internet article relating to tinea cruris.  "VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement."  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The Board, therefore, construes the submission as a timely Notice of Disagreement.  A Statement of the Case was not issued in regard to this claim.  Accordingly, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

As the claims file indicates that the Veteran receives ongoing treatment from VA, the RO should obtain and associate with the claims file all outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran so he can identify any healthcare provider who has treated him for hearing loss or pilonidal cysts, to include any residuals thereof.  After securing any necessary authorization, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records referable to hearing loss and residuals of pilonidal cysts. 

2.  The RO then should have the Veteran scheduled for a VA audiology examination to determine the current severity of the service-connected left ear hearing loss disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner should also provide a clarifying opinion as to the nature and likely etiology of the right ear hearing loss.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's lay statements.

The examiner is specifically requested to review the Veteran's private audiograms from February 1977 to December 1991, including the February 1977 audiogram that showed an auditory threshold at 4000 Hz of 25 decibels in the right ear.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current right ear hearing loss manifested during or is otherwise related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

3.  The RO should also have the Veteran scheduled for a VA examination to determine the nature and etiology of any residuals of pilonidal cysts.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, specifically the treatment records relating to the in-service pilonidal cyst excisions and the November 1967 clinical record cover sheet that contains a notation that the pilonidal cyst was aggravated by service, the post-service medical records, and the Veteran's lay assertions.  

The examiner should first identify all current residuals of the pilonidal cysts, to include any scars that may be present.  If there are pilonidal cysts or residuals from pilonidal cysts present, the examiner should: 

A) Render an opinion as to whether there was any increase in the pilonidal cysts in service.  

B)  If the answer to the question is yes, the examiner should render an opinion as to whether the increase was due to the natural progress of the disease or due to service.

C)  If the increase was not due to the natural progress of the disease, the examiner should then identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

If some of the increase in severity is due to natural progress of the pilonidal cyst, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is asked to provide a rationale for the opinions rendered and indicate his or her level of confidence in the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

4.  The RO should take all indicated action in order to issue a fully responsive Statement of the Case as to the Veteran's application to reopen the claim of service connection for a skin disorder, to include as secondary to agent orange exposure.  Only if the Veteran perfects an appeal by submitting a timely Substantive Appeal, should this matter be returned to the Board for the purpose of appellate review after any indicated development has been completed.

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


